Citation Nr: 0821793	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure.  

5.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
to include as due to herbicide exposure. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.  

(The issue of the veteran's entitlement to service connection 
for PTSD, which has been the subject of prior action of the 
U. S. Court of Appeals for Veterans Claims, is addressed by 
the Board in a separate decision that bears a different 
appellate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claims of 
entitlement to service connection for hepatitis C, headaches, 
tinnitus, a skin rash, a psychiatric disorder, and whether 
new and material evidence has been received to reopen a 
previously denied claim for service connection for residuals 
of a right ankle injury.  

The issues of the veteran's entitlement to service connection 
for headaches, a skin rash, and a psychiatric disorder, other 
than PTSD, all to include as due to herbicide exposure are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.



FINDINGS OF FACT

1.  There is no showing of hepatitis C during service or for 
many years thereafter; the preponderance of the competent 
evidence weighs against a nexus between the veteran's 
hepatitis C and his period of military service.  

2.  The service medical records are negative for a complaint 
relating to or clinical finding of tinnitus; the veteran 
first sought evaluation of his complaint of ringing in the 
ears many years post-service and there is no competent 
evidence linking such to any incident of his period of 
military service, to include claimed acoustic trauma.  

3.  Service connection was most recently denied for residuals 
of a right ankle injury in a rating decision of November 
1990, and following notice to the veteran of the adverse 
action, he failed to initiate a timely appeal as to such 
denial.  

4.  In connection with the veteran's application to reopen 
his claim for service connection for residuals of a right 
ankle injury, the evidence received since entry of the 
November 1990 denial, is cumulative or redundant of the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate such claim, and 
does not raise a reasonable possibility of substantiating 
such claim.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A November 1990 decision of the RO, denying an 
application to reopen a claim for service connection for 
residuals of a right ankle injury is final; new and material 
evidence has not been received since entry of the November 
1990 to permit a reopening of such claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.104, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or he would not know what evidence was needed to 
reopen his or her claim.

In this case, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of March 2005, with notice of 
the holding in Dingess/Hartman occurring by way of March 2006 
correspondence from the RO to the veteran.  The appellant was 
thereby notified that he should submit all pertinent evidence 
in his possession.  

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen a previously 
denied claim for service connection for residuals of a right 
ankle injury.  By correspondence from the RO, to include the 
March 2005 VCAA notice letter, the appellant was advised of 
the prior denial, the basis of the denial, the need to submit 
new and material evidence to reopen the previously denied 
claim, and what was representative of new and material 
evidence to permit a reopening.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, whiel the initial VCAA notice was furnished to 
the veteran-appellant prior to the RO's initial decision in 
April 2006 as to the matters herein addressed on their 
merits; however, full VCAA, including that pertaining to 
Dingess-Hartman, was provided thereafter, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that more timely 
VCAA notice, i.e., that pertaining to Dingess-Hartman, would 
not have operated to alter the outcome of the issues herein 
denied as the record does not include persuasive and/or 
competent evidence of a nexus between current disability 
involving hepatitis C or tinnitus and the veteran's period of 
military service.  As well, new and material evidence has not 
been submitted with which to reopen the veteran's previously 
denied claim for service connection for residuals of a right 
ankle injury.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  To that extent, the Board cannot conclude 
that any defect in the timing of the notice provided affected 
the essential fairness of the adjudication, and, as any such 
failure to provide timely notice was harmless and the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as a variety of examination and treatment 
records compiled during post-service years.  The record 
reflects that the veteran-appellant has been afforded VA 
medical examinations prior to the initiation of this appeal.  
While the RO attempted to afford the veteran a VA medical 
evaluation as part of the instant appeal, the RO was advised 
of the veteran's incarceration and the unwillingness of 
prison authorities to permit the veteran to travel for any 
such examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As there is otherwise ample, competent evidence to 
decide the appeal as to the veteran's entitlement to service 
connection for hepatitis C and tinnitus, and his application 
to reopen a claim for service connection for a right ankle 
injury, the Board may proceed to adjudicate the merits of the 
claims presented.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Service Connection:  Hepatitis C and Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  
Service connection may be granted on a presumptive basis for 
certain disorders, not including either hepatitis C or 
tinnitus, if manifested to a compensable degree anytime after 
service in a veteran exposed to an "herbicide agent" as 
defined in 38 C.F.R. § 3.307(a)(6).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation; however, in this instance it is neither alleged 
nor shown that in-service herbicide exposure led to the onset 
of either hepatitis C or tinnitus.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, such as the helicopter crew chief who served 
in combat in Vietnam in this case, and the claimed disease or 
injury is combat-related, lay evidence of inservice 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  In this instance, the veteran alleges combat 
service, but he does not contend that his hepatitis or 
tinnitus is of combat origin.  Notice is taken, too, that 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).

Allegations are advanced by the veteran that he contracted 
hepatitis C as a result of in-service injections and 
vaccinations he received with jet injectors or air guns that 
were not properly cleaned of blood between each use.  He 
further contends that his tinnitus is the result of his work 
as a telephone switchboard operator with loud ring backs 
causing damage to his ears, including a constant ringing 
noise in each ear.  

Service records indicate that the veteran's military 
occupational specialty was that of a telephone switchboard 
operator, including service in that capacity while in 
Vietnam.  However, service medical records are entirely 
negative for complaints or findings involving hepatitis C or 
tinnitus or any indication of alcohol or drug abuse, 
including intravenous drug abuse.  On the occasion of a 
separation medical examination in June 1969, the veteran 
complained of frequent or severe ear trouble, without any 
specific mention of ringing in the ears (tinnitus) or a 
showing thereof.  

Hepatitis is initially shown post-service in or about 1991 or 
over 21 years post-service, following multiple 
hospitalizations and treatment for intravenous drug abuse and 
various other forms of substance abuse.  During 1992, his 
hepatitis was attributed by three attending medical 
professionals to various causes, including drug abuse, 
intravenous drug abuse, and alcohol abuse.  In April 1998, an 
attending VA medical professional reported that the veteran 
probably contracted a hepatitis C viral infection from his 
intravenous drug abuse during the Vietnam war.  The extent to 
which the aforementioned medical professionals reviewed the 
veteran's service medical and personnel records or any other 
information contained within the claims folder is unknown, 
and on that basis, it must be assumed that each such 
attribution is on an equal footing.  That being the case, it 
is clear that a preponderance of the evidence weighs against 
any nexus between the veteran's period of service and his 
hepatitis C.  There is otherwise not a scintilla of evidence, 
other than the veteran's own contentions, that his in-service 
receipt of injections or vaccinations by means of a jet 
injector or air gun led to the post-service onset of his 
hepatitis C.  

Notice is taken that applicable law and regulation provide 
that compensation shall not be paid if the disability was the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2007).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, prohibits (effective for claims filed after 
October 31, 1990) payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, as in this case, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
veteran's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The United States Court of Appeals for the Federal Circuit 
has held that service connection is warranted for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service- connected disability.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The 
Federal Circuit also indicated that veterans could only 
recover if they can "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  The Federal 
Circuit stated that such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service- connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  The Federal Circuit held that compensation is 
precluded in only two situations: (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse, which it defined as an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess.  Thus, a grant of service connection for the 
veteran's current diagnosis of hepatitis C on the basis of a 
link to his in-service use of intravenous drugs would be 
precluded as a matter of law.  Id.  

Post-service, it is not shown that the veteran has ever 
sought or received medical assistance for tinnitus.  In his 
claim for service connection received by the RO in January 
2005, he nevertheless indicated that he was experiencing 
ringing in the ears and while it is not shown that the 
veteran is a medical professional or that he has received 
training or education in any medical field, he is competent 
to identify what he perceives from a sensory standpoint.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional).  To that 
extent, the existence of current disability involving 
tinnitus must be conceded.  

Absent from the record, however, is any competent evidence of 
a nexus between the veteran's tinnitus and his period of 
military service.  No medical professional offers any finding 
or opinion linking the veteran's tinnitus to military service 
or any in-service event, such as acoustic trauma.  Only the 
veteran, who as a layman is not competent to offer an opinion 
as to medical etiology, indicates that his tinnitus is the 
result of his work as a switchboard operator who was subject 
to loud noises at times.  While the Board does not dispute 
some exposure to excessive noise during service, albeit there 
is no indication of such in the service medical records, the 
veteran is not competent to link his tinnitus to service or 
any in-service event.  To that end, competent evidence of a 
nexus to service is lacking.  

As to the question of continuity of symptomatology (see 
38 C.F.R. § 3.303(c)) or more specifically ringing in the 
ears since service, the absence of any complaint or clinical 
finding of tinnitus during service and for so many years 
thereafter when the veteran was examined during service and a 
number of times thereafter before he finally raised this 
complaint weighs against his allegation of intermittent or 
constant tinnitus since service.  This gap of more than 21 
years between the alleged in-service onset of tinnitus and 
the first contemporaneously recorded lay or medical evidence 
of such is, in itself, significant and it weighs against the 
appellant's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claims 
for service connection for hepatitis C and for tinnitus and, 
as such, each claim must fail.  See Boyer, Mercado-Martinez, 
Voerth, supra.  As a preponderance of the evidence is against 
the veteran's claims, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); see also Ortiz 
v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the undersigned has fully considered the veteran's 
contentions, including those set forth in those written 
documents he has submitted to VA for review, the record as a 
whole is not supportive of his entitlement to service 
connection for either of the claimed disorders.  To the 
extent that the veteran offers opinions as to medical 
diagnosis or etiology, including the relationship of a 
claimed disorder to military service, he is not shown to be 
competent to advance such opinions. Espiritu, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hepatitis C and tinnitus. Accordingly, 
the benefit of the doubt doctrine does not apply to either 
claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").

Claim to Reopen for Service Connection:  Residuals of a Right 
Ankle Injury

In connection with his claim to reopen for service connection 
for residuals of a right ankle injury, as received by the RO 
in January 2005, the veteran alleges that he was forced to 
undertake a march during basic training while at Fort Polk, 
Louisiana, and as part of that march he injured his right 
ankle and sought medical assistance in service for that 
injury.  He reports that he continues to suffer with 
occasional ankle pain and swelling.

Service connection for residuals of a right ankle injury was 
initially denied by the RO in a rating decision of March 
1985, and most recently in rating action entered in November 
1990, on the basis that new and material evidence had not 
been received in order to reopen the previously denied claim.  
Following the issuance of notice of the November 1990 action, 
no appeal was initiated, and, as such, the November 1990 
action was rendered final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Given the finality of the most recent denial in November 
1990, as set forth above, the question at this juncture is 
whether new and material evidence has been presented to 
reopen the veteran's previously denied claim.  This 
necessitates a review of the evidence submitted prior to and 
subsequent to the most recent, final denial.

Evidence of record at the time of the November 1990 denial 
included as pertinent here the veteran's service medical and 
personnel records, as well as reports of VA and non-VA 
hospital and outpatient treatment, and a statement or 
statements from the veteran and his mother.  While the 
veteran reported that he had sustained a right ankle injury 
in service, none of the other evidence then of record 
confirmed the existence of a right ankle injury in service or 
residuals thereof either in service or thereafter.  

Submitted since the time of the entry of the RO's November 
1990 denial are various examination and treatment records 
compiled by VA and non-VA sources, as well as a variety of 
statements from the veteran and his spouse.  The Board finds 
that the evidence added to the record since entry of the 
November 1990, the credibility of which must be presumed for 
the limited purpose of this inquiry, see Justus v. Principi, 
3 Vet. App. 510 (1992), contain contentions advanced by the 
veteran which essentially mirror those set forth by him in 
November 1990 and prior thereto as to the occurrence of an 
in-service right ankle injury.  The veteran's spouse in no 
way provides any corroboration of the existence of a right 
ankle disorder or its presence from the time of the veteran's 
discharge from service.  Likewise, the medical data presented 
fail to identify any in-service injury to the right ankle or 
chronic residuals of a prior right ankle injury or treatment 
therefor, and there is no medical finding or opinion as to 
the service incurrence or aggravation of the claimed right 
ankle disorder.  

The noted evidence, though it may not have previously been 
before agency decision makers, clearly is not "new" under 38 
C.F.R. § 3.156.  His contentions of an in-service right ankle 
injury are essentially duplicative or cumulative of prior 
statements to that effect.  Moreover, the evidence received 
since November 1990 is not material in that it does not 
relate to an unestablished fact and does not otherwise raise 
a reasonable possibility of substantiating the claim to 
reopen, given the absence of a showing of a chronic right 
ankle disorder related to a claimed in-service injury.  

In all, new and material evidence has not been presented to 
reopen the appellant's previously denied claim of entitlement 
to service connection for residuals of a right ankle injury 
and his claim to reopen must be denied.

ORDER

Service connection for hepatitis C is denied.  

Service connection for tinnitus is denied.  

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a right ankle injury.  


REMAND

Regarding the veteran's original claims for service 
connection for headaches and a skin rash, service medical 
records identify tinea cruris in April 1967, a groin rash in 
June 1967, a boil in the suprapubic area in November 1967, 
and groin area rash in June 1969.  Complaints of frontal 
headaches occurring five to six times weekly were made known 
by the veteran in May 1969 and in July 1979, the veteran was 
again seen for evaluation of his complaints of frequent 
headaches.  Sinus films taken at that time were negative for 
any pathology of the sinuses.  There, too, is at least some 
evidence of the existence of both disorders during post-
service years, including observed hand fungus in February 
1997, but the relationship between his in-service 
difficulties and those alleged or shown post-service is 
unclear.  In view of the foregoing, and given the fact that 
the veteran was incarcerated at a Texas prison at least as of 
April 2006, it is found that he should be afforded an 
opportunity to undergo a VA medical evaluation at the 
incarceration site either by VA or by prison medical 
personnel with respect to the matters now at issue.  Remand 
is required in order to effectuate this request.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The claim for service connection for PTSD is the subject of 
separate Board action.  As to the issue of service connection 
for a psychiatric disorder other than PTSD, RO decisions 
denied the claim in March 1976 and November 1990.  However, 
with respect to the instant appeal, the RO considered it as 
an original claim.  In reviewing the record, the Board finds 
that there are different psychiatric diagnoses that appear 
after the November 1990 RO decision, to include variously 
diagnosed psychotic disorders.  As there is legal authority 
to treat a new diagnosis as a new claim within this context 
(see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) and 
the RO has indicated to the veteran since April 2006 that he 
has filed a new claim, the Board concurs with the RO's 
action.  The Board also notes a recent allegation that the 
veteran has a psychiatric disorder due to in-service exposure 
to herbicides in Vietnam.  Such does not raise a new claim; 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Mansfield, .No. 04-1690 (U.S. Vet. App. January 29, 2008).  
However, the RO must address this aspect of the claim. 

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  The RO/AMC must ensure compliance 
with VCAA's duties to notify and assist 
the veteran with respect to his claims 
for service connection for headaches, a 
skin rash, and a psychiatric disorder 
(other than PTSD), all to include as due 
to herbicide exposure.  The veteran must 
be advised what information and evidence 
are still needed to substantiate his 
claims for service connection and should 
again be advised of his right to request 
assistance from VA in obtaining any 
pertinent evidence in support of his 
entitlement to the requested benefits.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided to him by VA.  

2.  The RO/AMC should attempt to obtain 
any and all pertinent records of VA 
medical treatment, not already of record, 
which were compiled since 2001 at VA 
facilities.  Once obtained, such records 
should be made a part of the veteran's 
claims folder.

3.  Thereafter, special arrangements 
should be made to afford the veteran a VA 
medical examination at his incarceration 
site, if in fact he remains incarcerated.  
Such examination is to be conducted by VA 
medical personnel at the prison site, or 
by a prison physician or other medical 
professional.  The purpose of such 
examination is to identify the nature and 
etiology of the veteran's claimed 
headaches and skin rash, particularly in 
light of entries in service medical 
records as to each.  The claims folder 
should be furnished to the examiner for 
use in the study of this case and the 
report prepared as part of this 
evaluation should reflect whether the 
claims folder was received and reviewed.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a 
physical examination and any tests that 
are deemed necessary, the examiner should 
address the following question: 

Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any existing 
disorder involving headaches or 
a skin rash began during 
service or is otherwise linked 
to some incident of the 
veteran's period of active duty 
from July 1966 to August 1969?  
The relationship, if any, 
between in-service headaches 
and skin difficulties and 
current disability involving 
headaches and/or a skin rash 
should be fully discussed.  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
he or she is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Lastly, the RO/AMC should, following 
its completion of any further development 
it deems necessary, readjudicate the 
veteran's claims for service connection 
for headaches, a skin rash and a 
psychiatric disorder, other than PSTD, 
all to include as due to herbicide 
exposure, based on all the relevant 
evidence and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


